DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on August 11, 2020. Applicants’ election of claims 8, 14 and 20, with traverse, in response to Species/Restriction is acknowledged and entered. However, the Species/Restriction is withdrawn in view of the Applicants’ persuasive arguments. Claims 1-20  are pending and have been examined. The claim objections, rejections and allowable subject matter (over prior art) are stated below. 
Claim Objections
2.	Claims 16-20 are objected to because of the following informalities: 
	Claim 16 recites “A computer-implemented method for distribution of third-party resources, the method comprising: detecting a transaction of a first resource between a first third party and a user; determining an optimal allocation scheme for the first resource, wherein the optimal allocation scheme comprises resource performance criteria provided by the first third party and data associated with the user; determining, based on the optimal allocation scheme, an optimal second resource to be acquired by the first third party; creating a first partitioned resource and a second partitioned resource from the first resource; exchanging the second partitioned resource for the second resource; and sending an alert to the first third party of a resource exchange condition based on the resource performance criteria, wherein the alert comprises a notification or recommendation to exchange a securitized or non-securitized resource for a third resource”. It is not clear if these steps of the claim are performed manually 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for distribution of third-party resources, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice (mitigating risk, hedging) and also commercial interactions including agreements in the form of contracts (notification or recommendation to exchange a securitized or non-securitized resource for a third resource is fulfilling agreements) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 16 is directed to a process. 
	Step 2A – Prong One: The limitations of “detecting a transaction of a first resource between a first third party and a user; determining an optimal allocation scheme for the first resource, wherein the optimal allocation scheme comprises resource performance criteria 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim (claim 1) only recites the additional elements a processor and a resource distribution server application to perform all the steps. A plain reading of Figure 2 and descriptions in associated paragraphs [0032], [0041] – [0044] reveals that a system comprising a generic memory and a generic processor suitably programmed is used execute the claimed steps. The resource distribution server application is broadly interpreted to correspond to generic software suitably programmed to perform the claimed functions. The communication interface is a generic communication interface. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claims 1 and 16 are directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor of a computer system and resource distribution server application to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claims 1 and 16 are not patent eligible. Independent claim 10 is also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-9, 11-15 and 17-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2, 11 and 17, the steps “further comprising: receiving an acknowledgement of the notification or recommendation from the first third party; generating the securitized or non-securitized resource according to the allocation scheme; and executing an exchange of the securitized or non-securitized resource for the third resource between the first third party and a second third party” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process. 
In claim 3, the step “wherein the memory further comprises an online portal to facilitate the transaction of the first resource between the first third party and the user” is a further refinement of methods of organizing human activity because this step describes the memory used in the underlying process. The online portal is broadly interpreted to comprise a generic portal suitably programmed to perform the associate function. The additional element of the online portal performs a traditional function recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
 	In claims 4 and 5, the steps “wherein the transaction of the first resource is loan funding, the second resource is a life insurance policy, the output of the second resource is a benefit of the life insurance policy, the securitized or non-securitized resource comprises at least an output of the second resource, the third resource is purchase funds, the first third party is a lender, the second third party is an investor, and the user is a borrower; wherein the resource distribution server application further causes the processor to constantly monitor a status of the user to detect a condition that causes the second resource to mature” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the resources used, the parties involved and the intermediate steps of the underlying process.  
	In claims 6-7, 12-13 and 18-19, the steps “further comprising: generating a set of projected values for the securitized or non-securitized resource; and storing the set of projected values within a database in a memory; wherein the set of projected values are generated based on resource parameters, a set of objectives of the first third party and biographical data of the user” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process.  
	In claims 8-9, 14-15 and 20, the steps “wherein the securitized or non- securitized resource is a securitized resource; wherein the securitized or non-securitized resource is a non-securitized resource” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the resources used in the underlying process.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Allowable Subject Matter
 5.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter over prior art:  
	The closest prior art of record, (Nishimaki, Masanobu US Pub. 2014/0136393 A1), fails to teach a resource distribution system, computer program product for distribution of third-party resources, the computer program product comprising at least one non-transitory computer readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising executable code portions to perform a method, and the method including the steps of “determining an optimal allocation scheme for the first resource, wherein the optimal allocation scheme comprises resource performance criteria provided by the first third party and data associated with the user; determining, based on the optimal allocation scheme, an optimal second resource to be acquired by the first third party; creating a first partitioned resource and a second partitioned resource from the first resource; exchanging the second partitioned resource for the second resource; and sending an alert to the first third party of a resource exchange condition based on the resource performance criteria, wherein the alert comprises a notification or recommendation to exchange a securitized or non-securitized resource for a third resource”. Page 3 of 13Appl. No.: 14/331,106For these reasons claims 1, 10, and 16 are deemed allowable over prior art. Dependent claims 2-9, 11-15 and 17-20 are allowable over prior art by virtue of dependency on an allowable claim. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Mocciolo et al. (US Patent 9171332 B2) discloses a method and system for determining hedging transactions to meet required characteristics of risks associated with an insurance instrument, and mitigating the risks associated with the insurance instrument by executing hedging transactions. The hedging transactions utilize hybrid derivatives. In general, the equity/interest rate hybrid derivative concept encapsulates any derivative, or any investment vehicle with an embedded derivative, that contains a payoff formula(s). At a minimum the formula(s), is/are a function of two items: equities, and any interest rates 
	(b) Youngren et al. (US Patent 8510209 B2) discloses techniques and systems for settling over-the-counter financial instruments includes sampling over a periodic interval. A volume weighted average price of the sampled process may be calculated and forward points may be applied to the volume weighted average priced to determine an associated spot exchange rate. Alternatively, a time-weighted average of the bid and ask orders during a periodic interval may be used in computing the volume-weighted average price.  
7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695


August 17, 2021